Citation Nr: 9918894	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for asthmatic 
bronchitis with pulmonary emphysema, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran had active service from June 1942 to October 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board in September 1996 
at which time it was remanded for further evidentiary 
development.  Those actions have been completed and this case 
is properly before the Board for adjudication upon the merits 
at this time.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the issue of entitlement to an increased evaluation for 
asthmatic bronchitis with pulmonary emphysema has been 
obtained.

2. The veteran's asthmatic bronchitis with pulmonary 
emphysema results in severe pulmonary emphysema manifested by 
exertional dyspnea sufficient to prevent climbing one flight 
of stairs or walking one block without stooping, ventilatory 
impairment of severe degree confirmed by pulmonary 
functioning tests and a marked impairment of health, as 
contemplated under the rating criteria in effect prior to 
October 7, 1996.

3. Pulmonary function tests conducted in August 1998 showed 
Forced Vital Capacity of 1.68, 71 percent predicted; Forced 
Expiratory Volume (FEV-1) of 1.53, 86 percent predicted; and 
a ratio of Forced Expiratory Volume to Forced Vital Capacity 
(FEV1/FVC) of 91 percent.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for asthmatic 
bronchitis with pulmonary emphysema are met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6603 (1996 and 61 Fed. Reg. 46,720-46,731 (Sept. 5, 
1996)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an increased evaluation 
for asthmatic bronchitis with emphysema pulmonary is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation,  See 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Factual Background

The veteran was granted service connection for asthmatic 
bronchitis, chronic with pulmonary emphysema in February 1949 
and assigned a 30 percent disability evaluation.

The veteran sought an increased evaluation for his service-
connected asthmatic bronchitis with pulmonary emphysema in 
July 1991.  The veteran reported that he suffered from 
emphysema.

Submitted in support of his claim are VA outpatient treatment 
records from April 1990 to August 1991which reflect treatment 
for various disabilities including bronchial asthma, 
wheezing, and constant coughing.  The veteran reported in 
July 1991 that he was concerned that his coughing would break 
the wires of his pacemaker. 

In a February 1992 rating action, the RO denied entitlement 
to an increased evaluation for service-connected asthmatic 
bronchitis, chronic with pulmonary emphysema.  The veteran 
filed a timely notice of disagreement (NOD) in December 1992.  
The veteran reported that his service-connected disability 
had greatly increased since his discharge from service.  He 
noted that he also suffered from pulmonary emphysema.  He 
reported that he suffered from severe dyspnea with minimum 
movement or activity.  He described a moderate cough that had 
persisted and worsened since his discharge from service.  The 
veteran requested a VA examination in support of his claim 
for an increased evaluation for his service-connected 
disability.  The veteran perfected his claim for entitlement 
to an increased evaluation for service-connected asthmatic 
bronchitis with pulmonary emphysema in March 1992.  The 
veteran requested a hearing before the RO.

During his July 1992 RO hearing, the veteran testified that 
he was constantly short of breath.  He stated that he was 
short of breath after walking from the handicapped parking 
area of the parking lot to the front of the building.  He 
stated that he had to take two breaks and sit and rest on a 
bench.  He stated that he was short of breath on the 
slightest exertion.  He stated that if he got nervous, 
excited or angry he would stop breathing and that he needed 
his inhaler to help him regain his breathing properly.  He 
reported that he worked very hard at breathing.  He reported 
that he got lightheaded and that he passed out often in the 
past.  He described his attacks of bronchial asthma as 
feeling like his lungs were being torn out.  He experienced 
wheezing prior to his attacks and at night.  He stated that 
his wheezing kept him awake at night.  He reported that he 
experienced attacks about every three or four months.  He 
also reported fits of coughing and coughing up phlegm.  His 
coughing fits were described as constant and uncontrollable.  
The veteran testified that he used an inhaler several times 
during the day and night.  He denied needing oxygen when he 
was at home.  

The veteran was afforded a VA examination in August 1992.  
The veteran provided a history of complaints to the examiner.  
He reiterated his present complaints of shortness of breath.  
Upon examination, the examiner noted that the veteran 
appeared to be hyperventilating during the examination.  His 
lungs were clear to percussion and on auscultation, a mild 
prolongation of the expiratory phase without frank wheezes 
was noted.  No rales or rhonchi were present.  The examiner 
noted that a pulmonary consultation would be requested to 
consider further tests as the veteran's symptoms seemed to be 
inconsistent with the results of his spirometry.

It appears from a review of the record, that a pulmonary 
examination was not performed.

In his January 1993 decision, the Hearing Officer denied 
entitlement to an increased evaluation for service-connected 
asthmatic bronchitis and the veteran was issued a 
Supplemental Statement of the Case (SSOC).

In a March 1993 response to the SSOC, the veteran stated that 
as a result of his August 1992 VA examination, he was 
prescribed two inhalers for his bronchial condition instead 
of one.  He further stated that his pulmonary emphysema was 
not considered in the determination of an increased 
evaluation.

In an October 1994 RO note for the claims file, the issue on 
appeal was clarified as entitlement to an increased 
evaluation for service-connected asthmatic bronchitis, 
chronic, with pulmonary emphysema.  The RO noted that 
pulmonary emphysema was part of the service-connected 
disability and under consideration.  Thereafter, the claims 
file was forwarded to the Board.

In a September 1996 Remand, the Board sought additional 
evidentiary development.  The Board requested that the 
veteran undergo VA examination for his asthmatic bronchitis 
and pulmonary emphysema.

The veteran was afforded a VA examination in November 1996.  
The examiner reviewed the veteran's claims file and 
reiterated his pertinent medical history.  The veteran 
complained of exertional dyspnea and expiratory bronchospasm 
on a daily basis.  The veteran reported the daily use of 
inhaled bronchodilators.  The examiner noted that the 
veteran's service-connected disability represented a 
significant disability to his daily activities.

Upon examination, the examiner noted that bilateral 
expiratory wheezes were evident and became more evident on 
forced expiration.  No rales or rhonchi were heard.  After 
examination, the examiner noted that the veteran had a well-
documented history of obstructive airways disease with 
bronchial asthma dating to his time of military service.  The 
physical findings on examination were consistent with this 
diagnosis.  The examiner noted that pulmonary functioning 
tests had repeatedly shown obstructive airways disease, 
partially improved by bronchodilators, on numerous occasions.  
Additionally, chest x-rays revealed hyperinflation of the 
chest consistent with chronic obstructive airways disease.  
The examiner opined that the bronchial asthma and chronic 
obstructive airways disease had been symptomatic and 
progressive over the last fifty years.

In July 1998, the RO noted that the rating criteria for 
respiratory disease had been changed and that a new VA 
examination was warranted.

In August 1998, the veteran underwent a private consultation 
examination for VA purposes.  The veteran's chief complaints 
were difficulty breathing, coughing, and shortness of breath.  
The veteran also reported some exertional dyspnea.  The 
veteran described his cough and shortness of breath as 
episodic.  He reported that he could walk up to thirty feet 
without getting short of breath as long as he took his time 
walking.  He noted that he used an inhaler once or twice a 
month.  The veteran denied using oxygen.  He noted that his 
shortness of breath and cough were controlled with his 
inhaled bronchodilators.

Upon examination, the examiner noted that the trachea was 
central and breath sounds were bronchovesicular.  No rhonchi 
or rales were heard.  There was no cyanosis or clubbing 
noted.  Spirometry showed Forced Vital Capacity of 1.68, 
71 percent predicted; FEV1 was 1.53, 86 percent predicted; 
FEV1/FVC ratio was 91.1 percent.  After inhaled 
bronchodilators, his FVC was 2.03, 87 percent predicted; FEV1 
was 1.64, 92 percent predicted; and his FEV1/FVC ratio was 
80 percent.  The veteran's spirometry showed mild restrictive 
airway disease with good bronchodilator response consistent 
with mild obesity and asthma. 

The examiner reviewed the veteran's medical history and noted 
earlier spirometry testing in 1987.  The examiner's pertinent 
clinical assessment was bronchial asthma, stable with inhaler 
and CAHD, CHF, status post pacemaker insertion.  The examiner 
noted that no wheezing was noted during the examination.  He 
further noted that the spirometry showed good bronchodilator 
response consistent with asthma.  The examiner commented that 
the veteran exhibited minimal cough and shortness of breath 
and that his spirometry showed mild respiratory airway 
disease with good bronchodilator response consistent with 
asthma.  The examiner commented that the veteran's disability 
was well controlled with inhaled bronchodilators and his 
laboratory work was consistent with mild asthma, which did 
not seem to interfere with his daily activities.  The 
examiner noted that the veteran was 89 years old and 
volunteered at the VA hospital.

In January 1999, the RO considered the veteran's claim for an 
increased evaluation pursuant to the new regulations relating 
to bronchitis and continued its denial of his claim.  
Thereafter, the claims file was returned to the Board.

Rating Criteria for Asthmatic bronchitis with emphysema 
pulmonary

The Board notes that the rating criteria for respiratory 
diseases has changed.  The rating criteria in effect prior to 
October 7, 1996, included a Diagnostic Code which addressed 
bronchitis and a Diagnostic Code which addressed pulmonary 
emphysema.  The "old" criteria for bronchitis, in effect 
prior to October 7, 1996, provided that a 30 percent rating 
was warranted when chronic bronchitis was moderately severe 
with a persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
construction.  A 60 percent rating, was warranted when 
chronic bronchitis was severe with severe productive cough 
and dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment. 38 C.F.R. § 
4.97, Code 6600 (1995).

Under the "new" rating criteria, which became effective on 
October 7, 1996, a 30 percent rating is warranted for chronic 
bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or diffusion 
capacity of carbon monoxide, single breath (DLCO sb) of 56 to 
65 percent predicted.  A 60 percent rating is warranted when 
there is a FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC 
of 40 to 55 percent, or DLCO sb of 40 to 55 percent 
predicted, or a maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). 38 C.F.R. § 4.97, 
Code 6600 (effective October 7, 1996).

Pursuant to the "old" Diagnostic Code 6603, pulmonary 
emphysema, a 30 percent evaluation required moderate 
pulmonary emphysema with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on a level surface and pulmonary function test results which 
are consistent with findings of moderate emphysema.  A 60 
percent evaluation required severe pulmonary emphysema 
manifested by exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, ventilatory impairment of severe degree confirmed 
by pulmonary function tests, and a marked impairment of 
health. 38 C.F.R. § 4.97, Diagnostic Code 6603, as in effect 
prior to October 7, 1996.

The rating criteria for pulmonary emphysema, effective 
October 7, 1996, provide a 30 percent evaluation for FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 
percent rating requires FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 
4.97, Diagnostic Codes 6603 effective October 7, 1996.

38 C.F.R. § 4.96 provides that ratings for coexisting 
respiratory conditions under Diagnostic Codes 6600 through 
6817 and 6822 through 6847 will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code, which reflects the predominant disability with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. 
§ 4.96, effective October 7, 1996.

Consistent with the decision of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior and subsequent to October 7, 1996.

Analysis

Initially, the Board notes that the veteran's service-
connected respiratory disorder is bronchial asthma with 
pulmonary emphysema.  The new rating criteria effective 
October 7, 1996 include a diagnostic code, which provides 
criteria for evaluating pulmonary emphysema. See 38 C.F.R. § 
4.97, Diagnostic Code 6603.  No statement of the case or 
supplemental statement of the case addresses 38 C.F.R. § 
4.97, Diagnostic Code 6603.  Both before and after October 7, 
1996, the RO evaluated the veteran's service-connected 
respiratory disability based on 38 C.F.R. § 4.97, Diagnostic 
Code 6600 which addresses bronchitis, chronic.  As the rating 
criteria for Diagnostic Codes 6600 and 6603 are identical and 
as the veteran has been advised of the rating criteria under 
38 C.F.R. § 4.97, Diagnostic Code 6600, the Board finds that 
the veteran has been adequately apprised of the pertinent law 
and regulations and that this matter is appropriately before 
the Board.

Under the rating criteria for pulmonary emphysema effective 
prior to October 7, 1996, a 30 percent evaluation required 
moderate pulmonary emphysema with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on a level surface and pulmonary function test results 
which are consistent with findings of moderate emphysema.  A 
60 percent evaluation required severe pulmonary emphysema 
manifested by exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, ventilatory impairment of severe degree confirmed 
by pulmonary function tests, and marked impairment of health. 
38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).

A thorough review of the evidence of record shows several 
complaints of wheezing and coughing; on several occasions, 
the veteran complained of shortness of breath, shortness of 
breath on exertion, and productive cough with phlegm.  The 
August 1992 VA examiner commented that it appeared that the 
veteran was hyperventilating during the examination.  The 
examiner also noted that additional testing was necessary 
because the veteran's symptoms were inconsistent with the 
results of his spirometry.  Additionally, the November 1996 
VA examiner noted that bilateral expiratory wheezes were 
evident and became more evident on forced expiration.  He 
stated that the veteran's exertional dyspnea and expiratory 
bronchospasm, which occurred on a daily basis and required 
the repeated use of bronchodilators, represented a 
significant disability to his daily activities.  X-rays of 
the chest showed hyperinflation.  

In July 1992, the veteran reported that he had a hard time 
breathing and that he had been using his inhaler several 
times a day.  He stated that he needed to take breaks walking 
from the parking lot to the front of the office building.  He 
described constant shortness of breath and uncontrollable 
coughing fits. However, August 1998 pulmonary function tests 
showed mild obstructive pulmonary impairment.

Therefore, although the veteran's most recent pulmonary 
functioning tests show that his respiratory disability is no 
more than mild to moderate, the additional medical evidence 
and lay testimony reflect shortness of breath on minimal 
exertion and constant wheezing and coughing.  The Board 
concludes that, in spite of the 1998 examiner's opinion, the 
evidence of record is in relative equipoise and, as such, 
supports the claim of entitlement to an increased evaluation 
for pulmonary emphysema under the rating criteria in effect 
prior to October 7, 1996 is warranted. See 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).  The degree of disability more 
nearly approximates the criteria required for the higher 
rating.  38 C.F.R. § 4.7.  As the evidence shows that he 
currently is able to do volunteer work and is not on any oral 
medication, he clearly has not demonstrated that he has 
pronounced symptoms warranting an evaluation in excess of 60 
percent.  

The Board notes that the revised rating criteria for 
pulmonary emphysema are not more favorable to the veteran.  A 
60 percent rating requires FEV-1 of 40- to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit). 38 C.F.R. § 4.97, Diagnostic Code 6603 (1997).  

Pulmonary function testing conducted in August 1998 showed 
FEV- 1 of 86 percent predicted and FEV1/FVC of 91.1 percent 
before his inhaler and FEV-1 of 92 percent predicted and 
FEV1/FCV of 80 percent after use of his inhaler.  These test 
results show that the FEV1/FVC ranged from 80 to 92 percent 
and, therefore, an increased rating based on FEV1/FVC is 
clearly not warranted.  

It is noted that the August 1992 VA examiner reported that 
pulmonary function tests were to be conducted and that the 
record contains no report of pulmonary function tests 
conducted.  However, as there are additional pulmonary 
function test reports of record including one dated in August 
1998, the Board finds that the record includes ample evidence 
on which to rate the veteran's respiratory diseases under the 
rating criteria effective prior to and from October 7, 1996.


ORDER

Entitlement to an increased evaluation for bronchial asthma 
chronic, with pulmonary emphysema is granted.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

